        Case 1:20-cv-01468-CJN Document 27-2 Filed 06/25/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 COMMONWEALTH OF PENNSYLVANIA,
 et al.,
                                         Plaintiffs,
 v.                                                    No. 1:20-cv-1468-CJN
 Elisabeth D. DEVOS, in her official capacity
 as Secretary of the United States Department
 of Education, et al.,
                                      Defendants,
 FOUNDATION FOR INDIVIDUAL RIGHTS
 IN EDUCATION, INDEPENDENT
 WOMEN’S LAW CENTER, and SPEECH
 FIRST, INC.,
           [Proposed] Intervenor-Defendants.


              [PROPOSED] ORDER GRANTING MOTION TO INTERVENE

       After considering the motion to intervene and supporting statement filed by Proposed

Intervenor-Defendants, the Foundation for Individual Rights in Education, the Independent

Women’s Law Center, and Speech First, Inc., the Court GRANTS the motion. For the reasons in

their motion and statement, Movants satisfy the requirements for intervention as of right under

Rule 24(a)(2) and permissive intervention under Rule 24(b). The Court thus grants them leave to

intervene, with all the rights of ordinary defendants.

       It is ORDERED that the caption in this case is amended to reflect the same.

       It is FURTHER ORDERED that Movants’ proposed answer attached to their motion to

intervene is hereby accepted as filed.

       SO ORDERED.

       Date: _____________                     _____________________________
                                               Hon. Carl J. Nichols
                                               U.S. District Judge,
                                               U.S. District Court for the District of Columbia
